                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                        )
                                                  )       Case No. 1:20-cr-46
  v.                                              )
                                                  )       Judge Travis R. McDonough
  ANTWAIN EDMONDS                                 )
                                                  )       Magistrate Judge Christopher H. Steger
                                                  )


                                               ORDER



          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 24) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

 to Count Two of the two count Indictment; (2) accept Defendant’s guilty plea to Count Two of

 the two count Indictment; (3) adjudicate Defendant guilty of possession of a firearm by a

 convicted felon in violation of 18 U.S.C. § 922(g)(1); and (4) order that Defendant remain in

 custody pending sentencing or further order of this Court.

          After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation (Doc. 24) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

       1. Defendant’s motion to withdraw his not guilty plea to Count Two of the two count

          Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count Two of the two count Indictment is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of possession of a firearm by a convicted felon

          in violation of 18 U.S.C. § 922(g)(1); and



Case 1:20-cr-00046-TRM-CHS Document 25 Filed 04/30/21 Page 1 of 2 PageID #: 57
    4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

       this matter which is scheduled to take place before the undersigned on August 13, 2021,

       at 9:00 a.m.

    SO ORDERED.


                                           /s/ Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                    2
Case 1:20-cr-00046-TRM-CHS Document 25 Filed 04/30/21 Page 2 of 2 PageID #: 58
